IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WALTER R. HARRIS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4228

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 10, 2015.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Walter R. Harris, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and David Campbell, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


ROBERTS, WETHERELL, and OSTERHAUS, JJ., CONCUR.